Citation Nr: 1028164	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for gout.

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2010, the Veteran testified at a personal 
hearing before the undersigned via video conference from the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

With regard to the issue of service connection for hearing loss, 
the Veteran testified that he was exposed to loud noises during 
service as a result of his duties handling guns/weapons.  He also 
testified that he had undergone an auditory examination at 
Blanchfield Army Hospital in 2009.  Although some records have 
been obtained from that facility, they appear to be incomplete.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the Veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
These records should be obtained in compliance with VA's duty to 
assist.  

On VA examination in January 1999, the Veteran stated that he had 
been seen for skin problems at the Nashville VA Medical Center in 
the past.  In addition, the Veteran testified as to additional 
treatment at the Vanderbilt University Hospital in Nashville, 
Tennessee.  On remand, his treatment records should be obtained 
from these facilities.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the claimed disability may be 
associated with the established event, injury or disease in 
service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 
418 (2006).

On remand, the Veteran should be afforded a VA audiological 
examination to determine if he has hearing loss per 38 C.F.R. 
§ 3.385 and to obtain an opinion regarding etiology.  

With regard to the other claims, involving skin and claimed 
orthopedic disabilities, the Veteran testified that they were due 
to undiagnosed illnesses as a result of his service in Desert 
Storm.  The Veteran's claims have not been developed in this 
regard.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  He should be 
sent additional notice pertaining to claimed undiagnosed 
illnesses pursuant to the Veterans Claims Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In addition, he 
should be afforded appropriate VA examination(s), as set forth 
below.  

Accordingly, this matter is REMANDED for the following actions:

1.  Inform the Veteran about (1) the information 
and evidence not of record that is necessary to 
substantiate his claims for service connection 
for a skin disorder, right shoulder disorder, 
bilateral ankle disorder, right knee disorder, 
and gout as due to undiagnosed illness; (2) 
the information and evidence that VA will seek 
to obtain on his behalf; and (3) the information 
or evidence that he is expected to provide.  A 
copy of this notification must be associated 
with the claims folder.

2.  Make arrangements to obtain the Veteran's 
complete treatment records from the Nashville VA 
Medical Center, dated from August 1996 to 
present.

3.  Make arrangements to obtain the Veteran's 
complete treatment records from Vanderbilt 
University Hospital in Nashville, Tennessee, 
dated from August 1996 to present.

4.  Make arrangements to obtain the Veteran's 
complete treatment records from the Blanchfield 
Army Hospital in Fort Campbell, Kentucky, dated 
from August 1996 to present.    

5.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test, should be 
conducted.  The examiner should 
specifically report the auditory thresholds 
in the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz for both ears.

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any diagnosed hearing 
loss had its onset during active service or 
is related to any in-service disease, 
event, or injury, including noise exposure.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

6.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  

The examiner should render diagnoses of all 
current disabilities manifested by joint 
pain, including gout, any right shoulder 
disorder, any right knee disorder, and any 
bilateral ankle disorder.  All necessary 
tests in order to determine the correct 
diagnoses as determined by the examiner are 
to be done.  If no such disorders are 
found, the examiner should so state.

The examiner should specifically indicate 
whether or not joint pains are symptoms of 
a diagnosed disability or are attributable 
to an undiagnosed illness.

The examiner should state whether it is at 
least as likely as not that any current 
disability manifested by joint pain 
(including gout, any right shoulder 
disorder, any right knee disorder, and any 
bilateral ankle disorder)   had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  

With respect to any right knee disorder, 
the examiner should specifically 
acknowledge and discuss the treatment 
during service for the Veteran's right 
knee, including the tendon strain in 1978 
and the MCL injury in 1994.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

7.  Schedule the Veteran for a VA skin 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should render diagnoses of all 
current skin disabilities found to be 
present.  All necessary tests in order to 
determine the correct diagnoses as 
determined by the examiner are to be done.  
If no such disorders are found, the 
examiner should so state.

The examiner should specifically indicate 
whether or not any skin manifestations are 
symptoms of a diagnosed disability or are 
attributable to an undiagnosed illness.

The examiner should state whether it is at 
least as likely as not that any current 
skin disorder had its clinical onset during 
active service or is related to any in-
service disease, event, or injury.  In 
providing this opinion, the examiner should 
specifically acknowledge and discuss the 
treatment during service for the Veteran's 
skin, including the findings of tinea, 
pseudofolliculitis barbae, dermatitis, 
miliac (sp?), and ptyrasis (sp?) 
versicolor.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

8.  Then, review the medical opinions 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, return the case to 
the examiner(s) for completion of the 
inquiry.

9.  Finally, readjudicate the claims on appeal.  
For the skin and orthopedic disabilities (gout, 
right knee, right shoulder, bilateral ankles), 
consider whether these disabilities are due to 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  If any issue remains denied, 
the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

